DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 1/24/2022, in reply to the Office Action mailed 11/9/2021, is acknowledged and has been entered.  Claim 9 has been cancelled.  Claims 1-8 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Analyst, 2015, 140, 4567) in view of Ali et al. (Chem. Commun., 2015, 51, 16932), for reasons set forth in the previous Office Action.
Response to arguments
Applicant argues that Liu describes a different tetraarylazadipyrromethane fluorophore core being aza-BODIPY and that the HNO recognition unit, diphenylphosphinobenzoyl group, is attached to the aza-BODIPY skeleton of the fluorophore by the  
    PNG
    media_image1.png
    71
    45
    media_image1.png
    Greyscale
group. The process for its preparation involves a reaction of Aza-BODIPY with 2(diphenylphosphino) benzoic acid and DMAP at room temperature for 24 hours.  Applicant asserts that the present application discloses a compound of formula (I) where the core of fluorophore structure is BODIPY The diphenylphosphinobenzoyl group attached to the fluorophore by the 
    PNG
    media_image2.png
    104
    76
    media_image2.png
    Greyscale
 group.


Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that one of ordinary skill in the art would have recognized BODIPY and Aza-BODIPY to be functionally equivalent fluorophores and would have recognized that the phenol derivative of ER-S, taught by Ali to be conjugated to a targeting moiety would be capable of being conjugated to diphenylphosphinobenzoyl group via the phenolic group, as in Liu.  
Applicant further argues that the technical effect of the claimed invention associated with this difference results in improved sensitivity for the detection of HNO in living cells.  Importantly, sensitivity of this probe is poor. It can detect 200 uM HNO in cellular environments (please refer to Fig. 7 of Liu et al.). Under cellular stress, HNO in situ generated in live cells and the concentration of endogenously generated HNO is much less. Applicant asserts that the probe of Liu cannot be applied to detect endogenous HNO, while the probe disclosed in the instant invention can detect a visual change in fluorescence signal even in presence of 2uM of HNO in live cells. Thus, the limit of detection and sensitivity of the compound as claimed in the present patent application is more to HNO as compared to the prior art probe. Importantly, by using the probe of present patent application, SERCA2 protein activity could be monitored.  Applicant asserts that Ali is silent with respect to detection of HNO, and differs from present application with respect to the process for preparation of the chemodosimetric 
Applicant’s arguments have been fully considered, but are not found to be persuasive.   See MPEP 716.02(e).  An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.  See MPEP 716.01(c).  
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  See MPEP 2145.  
Applicant argues that the process differs from Liu with respect to reaction of 2(diphenylphosphino) benzoic acid with DCC (step a) and in the subsequent addition of ER-S to the reaction mixture of step (a) with DMAP for a period of 6-7 hours. The process of amended claim 5 also differs from the reaction of 2(diphenylphosphino)benzoic acid with DCC and in the further addition of ER-S to the reaction mixture of step (a) with DMAP for a period of 6-7 hours.  
Applicant’s arguments have been fully considered, but are not found to be persuasive.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize reaction time in order to provide a suitable conjugate.
Applicant argues that the BODIPY moiety in the compound of Formula (1) is present as the fluorescent marker. The real recognition moiety that actually helps in specific reaction with HNO is the 2-(diphenylphosphino) benzoic ester moiety. This reacts specifically with HNO to produce the phenoxy derivative of the BODIPY moiety in the fluorescence ON state. Neither Liu, nor Ali have discussed such a reaction, thus, the compound of Formula (1) of present application differs from the cited documents with 
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that one of ordinary skill in the art would have recognized BODIPY and Aza-BODIPY to be functionally equivalent fluorophores, which may be conjugated to a targeting moiety via a phenol as in Liu or Ali.  The rejection is maintained.

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618